Citation Nr: 1601893	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  11-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied TDIU. 

In April 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal was previously before the Board in June 2014.  The appeal was remanded to obtain Social Security Administration (SSA) records.  As discussed below, the records were requested but not with the specificity required by the Board remand.  Therefore, the remand was not substantially complied with, and an additional remand is needed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 Board hearing, the Veteran indicated that he had been receiving disability benefits from SSA.  As a result, the claim was remanded in June 2014 to obtain "any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits."

The RO submitted a records request to SSA in June 2014 for "SSA medical records."  SSA responded in June 2014 stating, "We cannot send the medical records you requested.  Such records do not exist; further efforts to obtain them will be futile.  The medical records have been destroyed."    

As noted in the Veteran's December 2015 Post Remand Brief, the June 2014 Board remand requested "administrative decisions and medical records."  (Emphasis added).  However, the RO requested only medical records, and SSA's response in June 2014 indicated that a search for medical records only was performed.  Thus, the Board finds that the request for SSA records was not sufficient, and therefore the claim must be remanded again for additional development.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and obtain any administrative decisions, social security applications, and any other documentation pertaining to the Veteran's Social Security Administration claim.  Once obtained, all documents must be associated with the claims folder.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims folder.  

2.  Thereafter, readjudcate the Veteran's claim with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




